Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 10/7/2021. Applicants’ have elected the 5-ALA including derivative, modifications, and salts thereof as the species for examination. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03 (a)). The restriction requirement is made final.

Claims 1-2, 5-12, 14-16, 19, and 22-27 are pending. The claims corresponding to the elected subject matter are claims 1-2, 5-12, 14-16, 19, and 22-27 and are herein acted on the merits.

Application Priority
This application filed 1/15/2020 is a national stage entry PCT/US18/42505, Filing Date: 7/17/2018, claims priority to PRO 62/534,973, filed 07/20/2017 and PRO 62/533,558 filed 07/17/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 1/15/2020, 4/12/2021, 5/19/2021, 6/18/2021, 7/9/2021, 8/19/2021, 11/18, 2021, 12/20/2021, 2/10/2022 are in 
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 is directed to:

    PNG
    media_image1.png
    75
    800
    media_image1.png
    Greyscale
 
The claim 22 has a limitation of ‘wherein treatment’. It is Examiners recommendation to modify the claim to read on “wherein said treatment”. 
Claim 23 is objected to because of the following informalities:  
Claim 23 is directed to:

    PNG
    media_image2.png
    86
    834
    media_image2.png
    Greyscale
 
The claim 23 has a limitation of ‘wherein treatment’. It is Examiners recommendation to modify the claim to read on “wherein said treatment”. 

Claim 7 is objected to because of the following informalities:  
The claim has the limitation of ‘5-ALA’. It is Examiners recommendation to at least once spell out the term in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 recite the limitation "the wavelength" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the acne lesion count" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 12, 14,16, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barolet (US 2009/0247932).  
The instant claim 1 is directed to:

    PNG
    media_image3.png
    319
    812
    media_image3.png
    Greyscale

Barolet teaches a method of treating facial acne in a subject in need thereof ([0081]-[0082]) treating patients with cystic acne on the face, comprising (i) administering heat to an affected area of the subject's skin using a thermal delivery device to achieve a temperature of between about 38 and about 42°C for a suitable time ([0081]-[0082]), treating the face with radiant IR (CW LEDs emitting (a), 970 nm, irradiance 50 mW/cm, total fluence 45 J/cm ) for 15 minute to raise the temperature to 42 °C); (ii) incubating a pharmaceutical composition comprising at least one photosensitizing agent for an incubation period of less than about 14 hours to provide an incubated pharmaceutical composition ( [0083]) - applying 5-ALA, a photosensitizing agent, on the treated surface and incubating for 60 minutes); (iii) administering a therapeutically effective dose of the incubated pharmaceutical composition to the affected area for a suitable time period ([0083]) - after incubation, the surface treated with the 5-ALA is irradiated with a LED source of red light for about 30 minutes, (the incubated composition remains on the surface for 30min); (iii) administering a suitable dose of red light to the affected area, thereby treating the facial acne  ([0083]) - after incubation, the surface treated with the 5-ALA is irradiated with a LED source of red . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 15, 19, 22-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barolet (US 2009/0247932), as applied to claims 1-2, 7, 12, 14,16, and 26 above.
	 Barolet is as discussed above.
Barolet fails to specify the time of claim 6, reduction of acne lesions of claim 19, the side effects, and conditions of treatment of claims 22-25, and 27.

It would have been obvious at the time of filing that the amount of time to achieve a temperature of between about 38 and about 42°C would differ.  The motivation comes from the teaching that administering heat to an affected area of the subject's skin using a thermal delivery device to achieve a temperature of between about 38 and about 42°C for a suitable time.  Therefore, a skilled artisan would have reasonable expectation of successfully administering heat to an affected area of the subject's skin using a thermal delivery device to achieve a temperature of between about 38 and about 42°C for a suitable time.  
Regarding the claim 15, wherein the wavelength is at a distance of 6 cm from the subject’s skin- Barolet teaches [ 0031] irradiating the sub-epidermal layer with the infrared radiation is per formed for a predetermined duration, the predetermined power, the predetermined distance and the predetermined duration. 
It would have been obvious at the time of filing to administer at a distance of 6 cm from the subject’s skin.  The motivation comes from the teaching that irradiating the sub-epidermal layer with the infrared radiation is per formed for a predetermined duration, the predetermined power, the predetermined distance and the predetermined duration.  Therefore, a skilled artisan would have reasonable expectation of success in optimizing the distance from the skin in order to achieve the irradiation of the sub-epidermal layer .


It would have been obvious at the time of filing that reduction persists for at least about three months.  The motivation comes from the teaching that significant decrease in the number of cystic lesions was observed on the pre-treated (72.5%) versus the control side (47.1%) one month after PDT and up to 6 months post-treatment especially on the radiant IR pre-treated side.  Therefore, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.
Regarding the claims 22-23, wherein treatment produces less scaling than the
same method not employing step (1) or treatment produces less sterile pustulation
than the same method not employing step (1), is rendered obvious. Barolet teaches [0037 and 0038] a dual-wavelength LED device optimizes PDT results by providing a Superior activation of the photosensitizer— deep at the target structure—for maximized clinical effect and fewer epidermal side effects.
It would have been obvious at the time of filing that treatment produces less scaling than the same method not employing step (1) or treatment produces less sterile pustulation than the same method not employing step (1).  The motivation comes from the teaching that a dual-wavelength LED device optimizes PDT results by providing a Superior activation of the photosensitizer— deep at the target structure—for maximized clinical effect and fewer epidermal side effects.  Therefore, a skilled artisan would have 
Regarding the claims 24-25 and 27, wherein treatment is for mild, moderate, or inflammatory acne is rendered obvious.  Barolet teaches [0066] mild, [ 0027] the method further comprising irradiating the skin tissues with radiation having  skin conditions, such as for example actinic karatosis, acne, inflammatory acne, diffuse sebaceous glands hyperplasia, othersebaceous gland disorders, neoplastic disorders, other actinic damages, collagen-related skin diseases (connective tissue disorders), other Sweat gland dis orders, chronic and acute inflammation, psoriasis, granulo matous skin conditions, vascular lesions, benign pigmented lesions, hair disorders and some skin infections. 
It would have been obvious at the time of filing to treat of various types and degrees of acne.  The motivation comes from the teaching of irradiating the skin tissues with radiation having  skin conditions, such as for example actinic karatosis, acne, inflammatory acne, diffuse sebaceous glands hyperplasia, othersebaceous gland disorders, neoplas tic disorders, other actinic damages, collagen-related skin diseases (connective tissue disorders), other Sweat gland dis orders, chronic and acute inflammation, psoriasis, granulo matous skin conditions, vascular lesions, benign pigmented lesions, hair disorders and some skin infections.  Therefore, a skilled artisan would have reasonable expectation of success in treating varying degrees and types of acne. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barolet (US 2009/0247932), as applied to claims 1-2, 6-7, 12, 14-16, and 19, 22-27  above, and Willey et al. (" Ultra fast thermal PDT for facial AKS: Proof of concept study." International Journal of Infectious Diseases 14 (2010): e280-e282. Lasers in Surgery and Medicine, (March 2017) Vol. 49, Supp. Supplement 28, pp. 52. Abstract Number: 147).
                    
Barolet is as discussed above.
Barolet fails to specify the sodium acetate warming mask. 
Willey, et al. teaches 5% ALA was applied to facial skin followed by a warming mask for 20 minutes prior to exposure to 10 J/cm2 blue light.  The warming mask is comprised of a sodium acetate liquid emits heat upon crystallization that consistently heats skin to approximately 40 C for 20 minutes.  
It would have been obvious at the time of filing to administer ALA in PDT while using a warming mask is comprised of a sodium acetate liquid.  The motivation comes from the teaching a sodium acetate liquid emits heat upon crystallization that consistently heats skin to approximately 40 C.  Therefore, a skilled artisan would have reasonable expectation of successfully achieving similar results.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barolet (US 2009/0247932), as applied to claims 1-2, 6-7, 12, 14-16, and 19, 22-27  above, and further in view of Nucci, et al. "Treatment of anogenital condylomata acuminata with topical photodynamic therapy: report of 14 cases and review." International Journal of Infectious Diseases 14 (2010): e280-e282..
Barolet is as discussed above.

Nucci, et al. is solely used for its teachings that ALA- in amounts of 16–20% gel formulation in PDT have been safely and successfully effective.
It would have been obvious at the time of filing to administer 20% gel formulation of 5-ALA in PDT.  The motivation comes from the teaching that ALA-PDT can be considered a highly effective and the best results are likely to be achieved with a 16–20% gel formulation of 5-ALA and red light.  Therefore, a skilled artisan would have reasonable expectation of successfully achieving similar results.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barolet (US 2009/0247932), as applied to claims 1-2, 6-7, 12, 14-16, and 19, 22-27  above, and further in view of Maisch, et al. "Fluorescence induction of protoporphyrin IX by a new 5‐aminolevulinic acid nanoemulsion used for photodynamic therapy in a full‐thickness ex vivo skin model." Experimental Dermatology 19.8 (2010): e302-e305..
Barolet is as discussed above.
Barolet fails to specify nanoemulsion, the amounts of the 5-ALA.
Maisch is solely used for its teachings of PDT and penetration of 5-aminolevulinic acid (5-ALA) contained in a nanoemulsion-based formulation BF-200 ALA (10% 5-ALA-hydrochloride).
It would have been obvious at the time of filing to administer 10% 5-ALA as a nanoemulsion-based formulation in PDT.  The motivation comes from the teaching that 5-aminolevulinic acid (5-ALA) nanoemulsion-based formulation BF-200 ALA (10%5-ALA-hydrochloride) in combination with PDT achieved penetration.  Therefore, a skilled artisan would have reasonable expectation of successfully achieving similar results.


					Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LAYLA SOROUSH/Primary Examiner, Art Unit 1627